 

rt 1 - €
UNITED STATES DISTRICT COURT gm *- -’-“"1 - `

FOR THE NO] 0 1 2018
EASTERN DISTRICT OF CALIFORNIA
2500 Tulare Street, Roorn 1501 CLERK, U _.
Fresno, CA 93721 EASTEHN 1:)1..

 

 

EY Bi-;i‘ut~.' film
ORDER AND RECEIPT FOR TRIAL EXHIBITS
CASE NUMBER: l:lS-CR-00059-DAD-BAM
CASE NAME: USA vs. ROLANDO FELIX-CARRAZCO
Pursuant to Local Rule 138(1), the Court orders that custody of all exhibits used, referenced and/or
admitted at trial be returned to the party Who initially marked the exhibit, irrespective of who
used, referenced or admitted the exhibit at trial. The parties shall retrieve the original exhibits

from the Courtroom Deputy following the verdict in the case. Joint Exhibits will be returned to
Plaintiff unless otherwise agreed to by the parties in Writing or on the record.

The parties’ counsel shall retain possession of and keep Safe all exhibits until final judgment and
all appeals are exhausted or the time for filing an appeal has passed.

lT IS SO ORDERED.

fla A- El@/

DISTRICT JUDGE

Dated: November 1, 2018

 

DATE EXHIBITS RETURNED: November l. 2018

Govt Attorneys: La_g;a Withers and §§hv Servatiu_s

Govt Attorney Signature: M_ V&/'iw/ l
DATE EXHIBITS RETURNED: November l, 2018

Deft Attorneys: Michael Aed

Deft Attorney Signatures: M /

This document certifies that the above referenced exhibits were returned.

Date: November l1 2018 ; itt "' W

Jami(_'phorp
Courtroom Clerk

